DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Nicholas Gallo on 02/10/2021.
The application has been amended as follows: 
A.	Amend claims 14 – 15, 20 – 30 and 32 – 34 to read as follows:
Claim 14, A method of generating information useful for implanting an orthopedic implant, the method comprising:
	providing a tibial implant alignment guide comprising a cutting block component coupled to a patient-matched instrument, wherein:
		the cutting block component comprises an anterior surface, a tibia-contacting surface opposite to the anterior surface, and an elongated resection aperture extending from the anterior surface to the opposite tibia-contacting surface for receiving a cutting tool to facilitate resection of the tibia of a knee joint of a patient, and 
		the patient-matched instrument comprises medial and lateral condyle paddles coupled by a bridge and comprising by the tibia on a femur of the knee joint;
	placing the patient-matched instrument within [[a]] the knee joint coupling the medial and lateral condyle paddles of the patient-matched instrument to resected medial and lateral condyles of the femur such that a substantially planar surface of each of the condyle paddles is coupled to a corresponding one of the resected condyles by inserting one or more interface pins extending from the substantially planar surface into one or more connection holes in a distal portion of the resected femur to couple the patient-matched instrument to the resected femur 
	analyzing force data output by the one or more sensors for the force each of the condyle paddles  knee joint, wherein the non-planar surface comprises a geometry corresponding to the resected femur, and wherein the one or more sensors comprise one or more medial or lateral sensors housed by one or more of the medial or lateral condyle paddles, respectively.  

15. 	(Currently Amended)  The method of claim 14, further comprising determining whether to alter one or more of [[the]] an orthopedic instrument, [[the]] an orthopedic implant component, or one or more of the resected femur or the tibia 

20.	(Currently Amended) The method of claim [[19]] 14, wherein the one or more sensors comprise 

21.	(Currently Amended) The method of claim [[19]] 14, wherein one or more of the medial or lateral condyle paddles or one or more of the sensors are modular, and wherein the method further comprises applying one or more offsets to one or more of the medial or lateral condyle paddles to reconfigure the patient-matched instrument based on the force data. 

22.	(Currently Amended) The method of claim 21, further comprising:
	determining at least one of a size or an orientation of one or more resected portions of the medial and lateral condyles of the resected femur based on one or more obtained representations of the femur prior to the resection of the femur; and


23.	(Currently Amended) The method of claim 14, wherein the one or more sensors are coupled via a logic circuit to one or more indicator lights, and wherein the method further comprises determining one or more of a placement or an orientation of one or more manipulations of one or more of the resected femur or the tibia 

24.	(Currently Amended) The method of claim 14, knee joint.  

25.	(Currently Amended) The method of claim 14, further comprising obtaining and analyzing the force data for a plurality of compartments of the knee joint. 

26.	(Currently Amended) A method of planning implantation of an orthopedic device, the method comprising:
	resecting a femur associated with a knee joint of a patient;
	providing a tibial implant alignment guide comprising a cutting block component coupled to a patient-matched instrument, wherein the cutting block component comprises an anterior surface, a tibia-contacting surface opposite to the anterior surface, and an elongated resection aperture extending from the anterior surface to the opposite tibia-contacting surface for receiving a cutting tool to facilitate resection of the tibia of the knee joint;
	affixing [[a]] medial and lateral condyle paddles of the patient-matched instrument to resected medial and lateral condyles of the resected femur such that a substantially planar surface of each of the condyle paddles is coupled to a corresponding one of the resected condyles condyle paddles are coupled by a bridge and comprise one or more sensors for measuring applied force by the tibia on the resected femur, and wherein the one or more sensors are coupled via a logic circuit to one or more indicator lights extending from and housed by the bridge;
	analyzing force data output by the one or more sensors for the force applied to a non-planar surface of each of the condyle paddles knee joint, wherein the non-planar surface comprises a geometry corresponding to the [[a]] resected femur, and wherein the one or more sensors comprise one or more medial or lateral sensors housed by one or more of the medial or lateral condyle paddles, respectively
	determining a placement or an orientation of one or more manipulations resected femur a display of the indicator lights that corresponds to the force data.

27.	(Currently Amended) The method of claim 26, further comprising determining whether to alter one or more of [[the]] an orthopedic instrument, [[the]] an orthopedic implant component, or one or more of the resected femur or the tibia 

28.	(Currently Amended) The method of claim 26, whereinthe substantially planar surface of each of the condyle paddles resected femur to affix the patient-matched instrument to the resected femur. 

29.	(Currently Amended) The method of claim [[28]] 26, wherein:
	
	

	the method further comprises applying one or more offsets to one or more of the medial or lateral condyle paddles to reconfigure one or more components of the patient-matched instrument 

30.	(Currently Amended) The method of claim [[29]] 26, further comprising generating the medial and lateral condyle paddles based on deformity data determined from one or more obtained representations of the femur prior to the resection of the femur.

31.	(Canceled) 

32.	(Currently Amended) The method of claim 26, wherein the geometry corresponds to resected portions of native distal femoral condyles of the patient and the method further comprises calibrating the one or more sensors based on one or more native forces, or a native balance, when the knee joint is in extension.   

33.	(Currently Amended) The method of claim 26, further comprising obtaining and analyzing the force data for a plurality of degrees of one or more of flexion or extension of the knee joint. 

34.	(Currently Amended) A method of planning for implantation of an orthopedic device during a knee arthroplasty procedure, the method comprising:
	coupling a tibial implant alignment guide comprising a cutting block component coupled to a patient-matched instrument to a resected femur of a knee joint of a patient by inserting one or more interface pins extending from a substantially planar surface of each of medial and lateral condyle paddles of the patient-matched instrument into one or more connection holes in one or more of resected medial or lateral condyles of the resected femur  wherein:
the cutting block component comprises an anterior surface, a tibia-contacting surface opposite to the anterior surface, and an elongated resection aperture extending from the anterior surface to the opposite tibia-contacting surface for receiving a cutting tool to facilitate resection of the tibia of the knee joint, 
		the condyle paddles are coupled by a bridge and comprise one or more sensors for measuring applied force by the tibia on the resected femur, and
		the one or more sensors are coupled via a logic circuit to one or more indicator lights extending from and housed by the bridge;
	analyzing force data output by the one or more sensors for the force applied to a non-planar surface of each of the condyle paddles the knee joint the resected , and wherein the one or more sensors comprise one or more medial or lateral sensors housed by one or more of the medial or lateral condyle paddles, respectively; and
	determining a placement or an orientation of one or more manipulations of, or whether to alter, an orthopedic instrument, an orthopedic implant component, the resected femur, or [[a]] the tibia a display of the indicator lights that corresponds to the force data. 

B.	Allow claims 14 – 15, 20 – 30 and 32 – 34.
C.	Cancel claims 17 – 19 and 31.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Wilkinson et al. (US Pub. 2010/0305575 A1) which discloses a related method comprising a related tibial alignment guide [abstract, Figs. 72-74]. However, Wilkinson does not disclose all the claimed limitation. Accordingly, the claims as currently amended are allowable over the discovered reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775